Citation Nr: 1016551	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a mental disability, 
including major depressive disorder with anxiety.  

2.	Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1960 to August 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In June 2003, the Veteran had an informal conference at the 
RO with a Decision Review Officer.  A Conference Report is 
associated with the claims file and has been reviewed.

This appeal was remanded by the Board in September 2007 and 
July 2008 for additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Affording the Veteran the benefit of the doubt, the 
competent evidence of record shows that a depressive disorder 
manifested in service and is related to service.  

3.	The competent medical evidence of record does not show a 
current back disability that is related to service.  


CONCLUSIONS OF LAW

1.	Major depressive disorder with anxiety was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.	A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, regarding entitlement to service connection for 
a depressive disorder with anxiety, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Regarding the back disability, the Veteran was sent VCAA 
letters in June 2003, March 2006 and December 2007 that 
addressed the notice elements for service connection.  A 
March 2006 letter also included the notice provisions 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  These letters were sent after the initial AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  The VCAA duty to notify, however, was satisfied 
subsequent to the initial AOJ decision.  The Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a January 2010 supplemental statement of 
the case issued after the notice was provided.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained some service 
treatment records, DD Form 214 and VA medical records.  The 
Board acknowledges that some of the service treatment records 
are unavailable.  The records show that the claims file was 
initially lost and the RO attempted to rebuild the file.  The 
Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The Board also recognizes that VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the Veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  The record reflects that the RO made requests to 
the Personnel Information Exchange System (PIES) to obtain 
the Veteran's service medical records and clinical records.  
The RO also obtained the Social Security Administration 
records and requested records from the Veteran.  The Board 
notes that some of the service medical records were obtained, 
including the entrance and separation examinations, and there 
was evidence of written efforts in the file for the remaining 
records, but all efforts had been exhausted and further 
attempts were futile.  See 38 U.S.C.A. § 5103A (b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009).  Further, the Board 
further finds that the RO complied with its November 2007 and 
July 2008 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the appellant was afforded a VA medical 
examination in January 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




SERVICE CONNECTION 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  
3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Depression and Anxiety

In this case, the Veteran has a current diagnosis of a 
depressive disorder.  VA treatment records in 2001 and 2002 
show a diagnosis of major depression, recurrent with severe 
anxiety.  In VA treatment records in 2002 and 2003 he was 
diagnosed with mood disorder, secondary to encephalitis.  
Other records show the diagnosis as major depressive 
disorder, not otherwise specified.  VA treatment records from 
2002 to 2005 show a diagnosis of mood disorder, secondary to 
a history of encephalitis.  The Board notes that in all the 
VA treatment records the history as reported by the Veteran 
is consistent in that he reported that his depressive 
symptoms began after he had encephalitis in 1964.  

The service treatment records show that upon entry into 
service, the Veteran did not report excessive worry or 
depression and he was clinically evaluated as psychiatrically 
normal.  Examinations in 1962 and 1964 also showed the 
psychiatric clinical evaluation as normal and the Veteran did 
not report problems with depression or anxiety.  The Board 
notes that the personnel records indicate that the Veteran 
had disciplinary problems from 1964 to 1967.  Upon separation 
in 1967, the Veteran did not report problems with depression 
or excessive worry and the clinical psychological evaluation 
was normal.  

In a January 2007 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, medical records and 
interviewed the Veteran.  The examiner diagnosed the Veteran 
with depressive disorder, not otherwise specified, in 
remission.  The Veteran reported that his symptoms began 
while in Korea in service during a confrontation with his 
commander.  He also reported that he began to see a 
psychiatrist in the 1980's for depression and was 
hospitalized in 1992.  The examiner found that the Veteran 
had a long standing psychiatric history and was not currently 
depressed, as he was taking medications.  The examiner opined 
that since the Veteran's psychiatric symptoms began in 
service, it was as likely as not that his current psychiatric 
condition is service-connected.  

The Board notes that the Veteran is competent to assert when 
his depression began.  He asserted that after he had 
encephalitis in 1964, he began experiencing symptoms of 
depression.  Although clinical records for treatment of 
encephalitis or depression were unavailable, the personnel 
records were consistent with disciplinary problems since 
1964.  Depressive symptoms are capable of lay observation, 
therefore, the Veteran is competent to assert when his 
symptoms began.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); See also Charles v. Principi, 16 Vet. App 370, 374-75 
(2002).  Further, the personnel records do not contradict the 
Veteran's reported history.  

Based on the foregoing, the Board finds that there is a 
current diagnosis of depression with anxiety.  There is also 
a nexus between his current disability and service.  
Affording the Veteran the benefit of the doubt, the Board 
finds the Veteran credible as to his assertions that he began 
to experience depressive symptoms in service.  As such, the 
evidence of record does not preponderate against the 
Veteran's claim and service connection for major depression 
with anxiety is granted.  

Back Disability 

The Veteran claims service connection for a back injury.  In 
a January 2008 VA Compensation and Pension Examination, the 
Veteran was diagnosed with chronic lumbar strain with minor 
limitation of motion without any neurological deficiency or 
degenerative changes.  

In spite of this diagnosis, the medical evidence does not 
show a nexus to service.  The VA examiner reviewed the claims 
file and examined the Veteran.  The Veteran reported a 
history of a back injury as a paratrooper while jumping in 
service.  The Veteran reported that he received medical 
treatment in service and was put on light duty status.  He 
indicated that he had a medical discharge from service.  Upon 
physical examination, the examiner noted that there was no 
lumbar lordosis.  Muscle tone was good; there was no spasm, 
atrophy or scoliosis.  X-rays were normal.  After providing a 
diagnosis, the examiner opined that the current back 
condition was not likely related to service.  The examiner 
reasoned that the Veteran was 62 years old and there was no 
significant evidence of any residual of a traumatic condition 
in his lumbosacral spine.  

The Board notes that the medical evidence of record does not 
show a diagnosis of arthritis, as there were no degenerative 
changes in the spine.  As there was no evidence of arthritis 
within one year of separation from service, service 
connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 
3.309.  

Further, the service treatment records do not show an injury 
in service.  Although the Veteran asserts he injured his back 
during a parachute jump in service, the available service 
treatment records do not show an injury to the back at 
separation from service.  Examinations in 1960 and 1962 show 
no report of back pain and the physical examination of the 
spine was normal.  The Veteran also did not report back pain 
or problems when he separated from service.  The Board 
acknowledges that the service treatment records may not be 
complete; however, the separation examination in 1967 also 
does not show a back injury or disability.  

Finally, there is no medical evidence of record relating the 
Veteran's back disability to service.  The evidence of record 
is devoid of any objective medical evidence of a back 
disability until many decades after service.  This lapse in 
time weighs against the Veteran's claim.  Furthermore, no 
doctor has ever opined that his back disability is related to 
any remote incident in service.  The VA examiner concluded 
that the back disability was not related to service.  The 
Board finds that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also 
provided a rationale for his conclusion.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Without competent medical evidence linking the 
Veteran's disability to service, service connection is not 
warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his back disability and service 
and that he had back pain since service.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the Veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to a service-
connected disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board further finds that the probative value of the 
competent VA medical opinion outweighs the lay assertions by 
the Veteran in resolving the medical question of whether his 
back disability is related to service.  Generally, where the 
determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu, supra.  

In sum, the evidence of record does not show a nexus between 
the Veteran's back disability and service.  Even after 
affording the Veteran the benefit of the doubt, the medical 
evidence does not show that the current disability was 
related to a trauma in service.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the Veteran's claim for 
service connection for a back disability must be denied.  See 
38 U.S.C.A §5107 (West 2002); 38 C.F.R. § 3.102 (2009).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a mental disability, including major 
depressive disorder with anxiety is granted.  

Service connection for chronic lumbar strain is denied.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


